DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 has been withdrawn. 
Applicant's arguments with respect to the double patenting rejections have been fully considered but they are not persuasive. Applicant has amended claim 1 to include the subject matter of previously filed claims 13 and 14 with the additional limitation that the processing unit may provide the second signal in response to a) a maximum lapsed time being reached or b) a predetermined event occurring before a maximum lapsed time. As the previous double patenting rejection is based on the first condition and the current claim language only requires one of the conditions to be met, the claim stands rejected as the rejection still teaches the current claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988). 

Modified claim 13 does not teach operating the robot to a first destination in the facility and operate away from the first destination once a criteria is met. However, claim 14 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 14 of ‘409 to include the operation as described. The motivation for this modification would be to increase the robots capabilities / functionality / usage.
Modified claim 13 does not teach the criteria being a lapse of a predetermined time period. However, claim 15 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 15 of ‘409 to include the operation as described. The motivation for this modification would be to increase the robots capabilities / functionality / usage, and ensure that the robot still remains useful if it were to run into an error, and minimize downtime.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claims 11 and 16 of the copending application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a weight sensor coupled to the support, and operating the motor based on an output from one or more weight sensors. However, claim 11 of ‘409 teaches receiving input from a weight sensor to determine whether an item has been placed on or removed from the support. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 11 of ‘409 to include the weight sensor, and the input from the weight sensor to broaden the robots capabilities and versatility. Newly modified claim 13 of ‘409 does not teach operating the motor based on the weight sensor input. However, claim 16 of ‘409 teaches a criteria for moving to a next destination comprises a change in weight supported by the robot. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify newly modified claims 13 and 11 of ‘409 with claim 16 of ‘409 to include the capability of operating the motor of the robot in response to a weight change to even further broaden the robots capabilities and versatility. The examiner also wants to make it clear that Meij also teaches a weight sensor in at least para 183, and Figure 8 item 13, and also teaches operating a motor based on the output of the weight sensor in para 183, however for double patenting reasons, the combination using ‘409 was made to cover these limitations. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 24 of ‘409 and Jeong (U.S. PGPub # 2014/0156076). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 do not teach a microphone and operating the motor in response to a voice command received by the microphone. However, claim 24 of ‘409 teaches a microphone positioned at the top or bottom of the robot. Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 24 of ‘409 to include the microphone at the top or bottom portion of the robot to include an additional way of capturing data of the surroundings, broadening the robots versatility and possible usages. Newly modified claim 13 of ‘409 do not teach operating the motor system in response to a voice command received by the microphone. However, Jeong teaches this in at least para 5 and 31. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify newly modified claim 13 of ‘409 with Jeong to include operating the motor based on voice commands received by the microphone to even further broaden the robots versatility and possible usages. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 28 of ‘409 and Farlow (U.S. Patent # 9902069). 


Claim 5 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 4 above,  and further in view of claim 28 of ‘409 and Farlow (U.S. Patent # 9902069). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a touch screen. However, claim 28 of ‘409 teaches a touch screen. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 28 of ‘409 to include the touch screen user input to increase the ergonomics of the robot, enable the user or nearby 

Claim 6 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach wireless communication. However, Meij does teach wireless communication in at least para 6 and 33. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ’409 with Meij to include the wireless communication capabilities within the robot to broaden its versatility and usage. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Claim 13 of ‘409, dependent on 9, dependent on 1, teaches a first camera, which is equivalent to the claimed “a first camera configured to sense object(s) outside the robot.” This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 8 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 7 above, and further in view of claim 2 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not explicitly teach the first and second cameras having different fields of detection. However, claim 2 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 2 of ‘409 to include the varying fields of view amongst the cameras to increase the field of vision of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 8 above, and further in view of claim 3 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 do not teach a camera viewing substantially horizontally. However, claim 3 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 and 2 of ‘409 with claim 3 of ‘409 to even further increase the field of view amongst the cameras to increase the field of vision of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 10 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claims 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 8 above, and further in view of claim 4 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 do not teach a first and second point cloud. However, claim 4 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claims 13 of ‘409 with claim 4 of ‘409 to include the point cloud processing to further increase the navigational / object sensing ability of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 11 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claims 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 10 above, and further in view of claim 5 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claims 13 of ‘409 do not teach removing the height component of the point cloud to obtain a two-dimensional point cloud to determine an obstacle boundary. However, claim 5 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 5 of ‘409 to include the height removal and obstacle boundary determination to further improve the navigational abilities of 

Claim 12 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claims 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 11 above, and further in view of claim 6 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach steering the robot based on the obstacle boundary created. However, claim 6 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 6 of ‘409 to navigate the robot based on the navigational map created from the processed point clouds to accurately use the data processed by the robot, and effectively avoid obstacles within the environment. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 7 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach navigating the facility based on an obtained map of the facility. However, claim 7 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 

Claim 16 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 8 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach detecting the surroundings using a laser device. However, claim 8 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 8 of ‘409 to include the operation as described. The motivation for this modification would be to increase the robots capabilities / functionality / usage, and broaden the sensing capabilities of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 10 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13does not explicitly teach a weight sensor. 

Claim 18 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 11 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a weight sensor detecting when an item has been placed on or removed from the support. However, claim 11 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 11 of ‘409 to include the weight sensor detecting an item has been removed or placed on. The motivation for this modification would be to increase the awareness / detection capabilities of the robot, further broadening its capabilities / versatility. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 12 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach the support meeting any NSF, ANSI, or FDA requirements. However, claim 12 of ’409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 12 of ‘409 to include the food safety requirements to ensure the robot is practicing safe food handling, increasing the safety for the users and those involved. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 14 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach navigating to a first table within a facility. However, claim 14 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 14 of ‘409 to include driving to a first table within a facility to broaden the robots capabilities and usages. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 122 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach the top portion having a larger cross sectional dimension than the bottom portion. However, claim 22 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 22 of ‘409 to include the larger upper cross sectional area for aesthetic purposes, as well as increasing the surface area on the top of the robot whilst still retaining a small footprint for increased maneuverability. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 23 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach including a speaker and providing audio information thru said speaker. However, claim 23 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 23 of ‘409 to include the speaker to allow communication from the robot to the user or anyone nearby. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 24 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a microphone at the top or bottom portion. However, claim 24 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 24 of ‘409 to include the microphone to increase the sensing capabilities of the robot. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 25 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach programmable buttons at the top of the robot. However, claim 25 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 25 of ‘409 to include the programmable buttons at the top of the robot to allow for mechanical input from the user or anyone nearby. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 26 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a slot to accommodate a container sized for holding tableware and/or food menus. However, claim 26 of ‘409 does. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 26 of ‘409 to include the extra storage compartment because this would broaden the versatility, usability, and functionality of the robot buy allowing it to transport more items. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 26 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 27 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not explicitly teach a storage area on the robot. However, claim 27 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 27 of ‘409 to include the storage area to increase the functionality and versatility of the robot. This is a provisional 

Claim 27 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 28 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a detachable touch screen at the top or bottom portion of the robot. However, claim 28 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 in view of claim 28 of ‘409 to include the detachable touchscreen to allow for ergonomic and accessible user input. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 of this application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over modified claim 13 of copending Application No. 16/351,409 in view of Meij (U.S. PGPub # 2019/0049988) as applied to claim 1 above, and further in view of claim 29 of ‘409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasoning listed below. Modified claim 13 of ‘409 does not teach a motor system comprising independent motors coupled to independent wheels. However, claim 29 of ‘409 does. Therefore it would be obvious for one having ordinary skill in the art before the effective filing date to modify modified claim 13 of ‘409 with claim 29 of ‘409 to include independent drive wheels to increase 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0231366 A1 is a food delivery robot but is silent regarding the specifics of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664